Vanclief, C.
The action is ejectment for the recovery of 320 acres of land situate in the county of San Benito. The case was tried by a jury; verdict and judgment for plaintiff. Defendants bring this appeal from the judgment upon the judgment roll, in which there is no bill of exceptions.
There was a general demurrer to the complaint, which was properly overruled by the court, and no specific objection to the complaint is made here.
*564What purport to be instructions of the court to the jury are printed in the transcript, and appellants contend that some of them are erroneous. As they constitute no part of the judgment roll, they were improperly included in the transcript, and cannot be considered.
As it appears that the appeal is without merit or plausible excuse, and was evidently taken for delay alonej I think the judgment should be affirmed.
Foote, C., and Fitzgerald, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment is affirmed, with two hundred dollars damages.